           Case 4:16-cv-00713-JM Document 205 Filed 09/18/20 Page 1 of 16




                            IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     WESTERN DIVISION

BURRIS RICHARD STOVALL, Administrator
of the Estate of RICHARD JOSHUA STOVALL,
Deceased                                                                             PLAINTIFF

vs.                              CASE NO.: 4:16-cv-00713-JM

MACK TRUCKS, INC., INDIANA MILLS
& MANUFACTURING, INC., JOHN DOES 1-10                                            DEFENDANTS

MUNICIPAL LEAGUE WORKERS’
COMPENSATION TRUST                                                                INTERVENOR

                             ANSWER OF MACK TRUCKS, INC.
                      TO PLAINTIFF’S SECOND AMENDED COMPLAINT

         Defendant Mack Trucks, Inc., (“Mack”) by and through counsel, provides its Answer to

Plaintiff’s Second Amended Complaint, stating:

         1.        Answering Paragraph 1 of Plaintiff’s Second Amended Complaint, Mack denies

                   liability for all claims asserted against it in Plaintiff’s Second Amended

                   Complaint. Mack admits that Plaintiff’s Second Amended Complaint asserts

                   claims against the Defendants.

         2.        Mack lacks information or knowledge sufficient to form a belief as to the

                   allegations contained in Paragraph 2 of Plaintiff’s Second Amended Complaint.

         3.        Mack lacks information or knowledge sufficient to form a belief as to the

                   allegations contained in Paragraph 3 of Plaintiff’s Second Amended Complaint.

         4.        Mack lacks information or knowledge sufficient to form a belief as to the

                   allegations contained in Paragraph 4 of Plaintiff’s Second Amended Complaint.

         5.        Mack lacks information or knowledge sufficient to form a belief as to the

                   allegations contained in Paragraph 5 of Plaintiff’s Second Amended Complaint.
4848-7536-4290.1
           Case 4:16-cv-00713-JM Document 205 Filed 09/18/20 Page 2 of 16




         6.        Mack lacks information or knowledge sufficient to form a belief as to the

                   allegations contained in Paragraph 6 of Plaintiff’s Second Amended Complaint.

         7.        Answering Paragraph 7 of Plaintiff’s Second Amended Complaint, Mack admits

                   that the subject truck is a 2013 MRU613 designed, in part, and manufactured, in

                   part, by Mack. Mack denies the remaining allegations contained in Paragraph 7

                   of Plaintiff’s Second Amended Complaint.

         8.        Mack lacks information or knowledge sufficient to form a belief as to the

                   allegations contained in Paragraph 8 of Plaintiff’s Second Amended Complaint.

         9.        Mack lacks information or knowledge sufficient to form a belief as to the

                   allegations contained in Paragraph 9 of Plaintiff’s Second Amended Complaint.

         10.       Mack lacks information or knowledge sufficient to form a belief as to the

                   allegations contained in Paragraph 10 of Plaintiff’s Second Amended Complaint.

         11.       Answering Paragraph 11 of Plaintiff’s Second Amended Complaint, Mack admits

                   the first sentence of Paragraph 11 and admits the MRU613 was first marketed to

                   consumers by Mack Trucks in 2006-2007 and reflected a new emissions

                   modification. Mack denies the remaining allegations contained in Paragraph 11

                   of Plaintiff’s Second Amended Complaint.

         12.       Answering Paragraph 12 of Plaintiff’s Second Amended Complaint, Mack admits

                   that the subject truck is a low-cab-over-engine design and admits the second

                   sentence of Paragraph 12. Mack denies the remaining allegations contained in

                   Paragraph 12 of Plaintiff’s Second Amended Complaint.

         13.       Answering Paragraph 13 of Plaintiff’s Second Amended Complaint, Mack admits

                   it sold the subject truck to Tri-State Truck Center. Mack lacks information or



4848-7536-4290.1                                  2
           Case 4:16-cv-00713-JM Document 205 Filed 09/18/20 Page 3 of 16




                   knowledge sufficient to form a belief as to the remaining allegations contained in

                   Paragraph 13 of Plaintiff’s Second Amended Complaint.

         14.       Answering Paragraph 14 of Plaintiff’s Second Amended Complaint, Mack admits

                   that at the time of manufacture of the subject truck, it was in the business of

                   manufacturing complete and incomplete vehicles for sale to authorized dealers.

                   Mack lacks information or knowledge sufficient to form a belief as to the

                   remaining allegations contained in Paragraph 14 of Plaintiff’s Second Amended

                   Complaint.

         15.       Answering Paragraph 15 of Plaintiff’s Second Amended Complaint, Mack admits

                   that the subject driver’s seat was manufactured by Bostrom and the driver safety

                   belt system was manufactured and supplied by IMMI.

         16.       Answering Paragraph 16 of Plaintiff’s Second Amended Complaint, Mack admits

                   that the driver safety belt system was a three-point safety belt system.

         17.       Mack denies the allegations contained in Paragraph 17 of Plaintiff’s Second

                   Amended Complaint.

         18.       Answering Paragraph 18 of Plaintiff’s Second Amended Complaint, Mack admits

                   that IMMI designed, manufactured, and assembled the driver restraint system as a

                   component part that Mack installed in the subject truck. Mack denies the

                   remaining allegations contained in Paragraph 18 of Plaintiff’s Second Amended

                   Complaint

         19.       Answering Paragraph 19 of Plaintiff’s Second Amended Complaint, Mack admits

                   the second sentence of Paragraph 19 and denies the remaining allegations.




4848-7536-4290.1                                     3
           Case 4:16-cv-00713-JM Document 205 Filed 09/18/20 Page 4 of 16




         20.       Mack denies the allegations contained in Paragraph 20 of Plaintiff’s Second

                   Amended Complaint.

         21.       Mack denies the allegations contained in Paragraph 21 of Plaintiff’s Second

                   Amended Complaint.

         22.       Mack lacks information or knowledge sufficient to form a belief as to the

                   allegations contained in Paragraph 22 of Plaintiff’s Second Amended Complaint.

         23.       Answering Paragraph 23 of Plaintiff’s Second Amended Complaint, Mack admits

                   that Plaintiff filed an original complaint making allegations against Mack and

                   Volvo Group North America, LLC.

         24.       Answering Paragraph 24 of Plaintiff’s Second Amended Complaint, Mack states

                   that the original Complaint speaks for itself.

         25.       Answering Paragraph 25 of Plaintiff’s Second Amended Complaint, Mack admits

                   that Plaintiff filed a motion for leave to file an Amended Complaint on June 28,

                   2017 seeking to add IMMI as a defendant.

         26.       Answering Paragraph 26 of Plaintiff’s Second Amended Complaint, Mack admits

                   that IMMI subsequently appeared and answered.

         27.       Mack lacks information or knowledge sufficient to form a belief as to the

                   allegations contained in Paragraph 27 of Plaintiff’s Second Amended Complaint.

         28.       Mack lacks information or knowledge sufficient to form a belief as to the

                   allegations contained in Paragraph 28 of Plaintiff’s Second Amended Complaint.

         29.       Mack lacks information or knowledge sufficient to form a belief as to the

                   allegations contained in Paragraph 29 of Plaintiff’s Second Amended Complaint.




4848-7536-4290.1                                     4
           Case 4:16-cv-00713-JM Document 205 Filed 09/18/20 Page 5 of 16




         30.       Mack lacks information or knowledge sufficient to form a belief as to the

                   allegations contained in Paragraph 30 of Plaintiff’s Second Amended Complaint.

         31.       Mack lacks information or knowledge sufficient to form a belief as to the

                   allegations contained in Paragraph 31 of Plaintiff’s Second Amended Complaint.

         32.       Answering Paragraph 32 of Plaintiff’s Second Amended Complaint, Mack admits

                   that it is a Pennsylvania corporation with its principal place of business in North

                   Carolina. Mack has appeared, answered, and is represented by counsel. Mack

                   designed, in part, manufactured, in part, tested, in part, and distributed the subject

                   truck to its authorized dealer. Mack denies the remaining allegations contained in

                   Paragraph 32 of Plaintiff’s Second Amended Complaint.

         33.       Mack lacks information or knowledge sufficient to form a belief as to the

                   allegations contained in Paragraph 33 of Plaintiff’s Second Amended Complaint.

         34.       Mack admits the allegations contained in Paragraph 34 of Plaintiff’s Second

                   Amended Complaint.

         35.       Mack admits the allegations contained in Paragraph 35 of Plaintiff’s Second

                   Amended Complaint.

         36.       Answering Paragraph 36 of Plaintiff’s Second Amended Complaint, Mack does

                   not object to personal jurisdiction in this matter. Mack denies the remaining

                   allegations contained in Paragraph 36 of Plaintiff’s Second Amended Complaint.

         37.       Answering Paragraph 37 of Plaintiff’s Second Amended Complaint, Mack

                   incorporates and adopts paragraphs 1-36 as if repeated word-for-word herein.

         38.       Mack lacks information or knowledge sufficient to form a belief as to the

                   allegations contained in Paragraph 38 of Plaintiff’s Second Amended Complaint.



4848-7536-4290.1                                     5
           Case 4:16-cv-00713-JM Document 205 Filed 09/18/20 Page 6 of 16




         39.       Mack denies the allegations contained in Paragraph 39 of Plaintiff’s Second

                   Amended Complaint.

         40.       Mack denies the allegations contained in Paragraph 40 of Plaintiff’s Second

                   Amended Complaint.

         41.       Mack lacks information or knowledge sufficient to form a belief as to the

                   allegations contained in Paragraph 41 of Plaintiff’s Second Amended Complaint.

         42.       Mack lacks information or knowledge sufficient to form a belief as to the

                   allegations contained in Paragraph 42 of Plaintiff’s Second Amended Complaint.

         43.       Answering Paragraph 43 of Plaintiff’s Second Amended Complaint, Mack denies

                   that it is liable to Plaintiff in any way. To the extent this paragraph contains

                   conclusions of law, Mack denies those allegations.

         44.       Answering Paragraph 44 of Plaintiff’s Second Amended Complaint, Mack

                   incorporates and adopts paragraphs 1-43 as if repeated word-for-word herein.

         45.       Mack lacks information or knowledge sufficient to form a belief as to the

                   allegations contained in Paragraph 45 of Plaintiff’s Second Amended Complaint.

         46.       Mack denies the allegations contained in Paragraph 46 of Plaintiff’s Second

                   Amended Complaint.

         47.       Mack lacks information or knowledge sufficient to form a belief as to the

                   allegations contained in Paragraph 47 of Plaintiff’s Second Amended Complaint.

         48.       Mack denies the allegations contained in Paragraph 48 of Plaintiff’s Second

                   Amended Complaint.

         49.       Mack denies the allegations contained in Paragraph 49 of Plaintiff’s Second

                   Amended Complaint.



4848-7536-4290.1                                   6
           Case 4:16-cv-00713-JM Document 205 Filed 09/18/20 Page 7 of 16




         50.       Answering Paragraph 50 of Plaintiff’s Second Amended Complaint, Mack

                   incorporates and adopts paragraphs 1-49 as if repeated word-for-word herein.

         51.       Mack admits that it designs, tests and manufactures, in part, commercial vehicles

                   for sale. Except as admitted herein, the allegations contained in Paragraph 51 of

                   Plaintiff’s Second Amended Complaint are denied.

         52.       Answering Paragraph 52 of Plaintiff’s Second Amended Complaint, Mack admits

                   that it supplied the 2013 model commercial vehicle to its authorized dealer and

                   that the truck was equipped with a safety belt system for the driver that was

                   supplied by IMMI. Except as specifically admitted herein, the allegations

                   contained in paragraph 52 of the Plaintiffs’ Second Amended Complaint are

                   denied.

         53.       Answering Paragraph 53 of Plaintiff’s Second Amended Complaint, Mack admits

                   that the subject truck contained a three-point driver seatbelt system that included

                   an emergency locking retractor, webbing, and a Komfort latch. Mack lacks

                   information or knowledge sufficient to form a belief as to the remaining

                   allegations contained in Paragraph 53 of Plaintiff’s Second Amended Complaint.

         54.       Answering Paragraph 54 of Plaintiff’s Second Amended Complaint, Mack admits

                   that IMMI supplied the driver seat belt system for the subject truck. Mack denies

                   the remaining allegations contained in Paragraph 54 of Plaintiff’s Second

                   Amended Complaint.

         55.       Answering Paragraph 54 of Plaintiff’s Second Amended Complaint, Mack admits

                   the subject Mack vehicle complied with all applicable requirements. Except as




4848-7536-4290.1                                    7
           Case 4:16-cv-00713-JM Document 205 Filed 09/18/20 Page 8 of 16




                   specifically admitted herein, the allegations contained in Paragraph 55 of

                   Plaintiff’s Second Amended Complaint are denied.

         56.       Answering Paragraph 56 of Plaintiff’s Second Amended Complaint, Mack admits

                   that IMMI has supplied seat belt systems to Mack and that IMMI has made

                   presentations to Mack about safety systems.        Mack denies as worded the

                   remaining allegations contained in Paragraph 56 of Plaintiff’s Second Amended

                   Complaint.

         57.       Mack denies the allegations contained in Paragraph 57 of Plaintiff’s Second

                   Amended Complaint.

         58.       Mack lacks information or knowledge sufficient to form a belief as to the

                   allegations contained in Paragraph 58 of Plaintiff’s Second Amended Complaint.

         59.       Mack denies the allegations contained in Paragraph 59 of Plaintiff’s Second

                   Amended Complaint.

         60.       Mack denies the allegations contained in Paragraph 60 of Plaintiff’s Second

                   Amended Complaint.

         61.       Answering Paragraph 61 of Plaintiff’s Second Amended Complaint, Mack

                   incorporates and adopts paragraphs 1-60 as if repeated word-for-word herein.

         62.       Mack denies the allegations contained in Paragraph 62 of Plaintiff’s Second

                   Amended Complaint.

         63.       Mack denies the allegations contained in Paragraph 63 of Plaintiff’s Second

                   Amended Complaint.

         64.       Mack denies the allegations contained in Paragraph 64 of Plaintiff’s Second

                   Amended Complaint.



4848-7536-4290.1                                   8
           Case 4:16-cv-00713-JM Document 205 Filed 09/18/20 Page 9 of 16




         65.       Mack lacks information or knowledge sufficient to form a belief as to the

                   allegations contained in Paragraph 65 of Plaintiff’s Second Amended Complaint.

         66.       Mack denies the allegations contained in Paragraph 66 of Plaintiff’s Second

                   Amended Complaint.

         67.       Mack denies the allegations contained in Paragraph 67 of Plaintiff’s Second

                   Amended Complaint.

         68.       Answering Paragraph 68 of Plaintiff’s Second Amended Complaint, Mack

                   incorporates and adopts paragraphs 1-67 as if repeated word-for-word herein.

         69.       Mack lacks information or knowledge sufficient to form a belief as to the

                   allegations contained in Paragraph 69 of Plaintiff’s Second Amended Complaint.

         70.       Mack denies the allegations contained in Paragraph 70 of Plaintiff’s Second

                   Amended Complaint.

         71.       Mack denies the allegations contained in Paragraph 71 of Plaintiff’s Second

                   Amended Complaint.

         72.       Mack denies the allegations contained in Paragraph 72 of Plaintiff’s Second

                   Amended Complaint.

         73.       Mack lacks information or knowledge sufficient to form a belief as to the

                   allegations contained in Paragraph 73 of Plaintiff’s Second Amended Complaint.

         74.       Mack denies the allegations contained in Paragraph 74 of Plaintiff’s Second

                   Amended Complaint.

         75.       Mack denies the allegations contained in Paragraph 75 of Plaintiff’s Second

                   Amended Complaint.




4848-7536-4290.1                                   9
          Case 4:16-cv-00713-JM Document 205 Filed 09/18/20 Page 10 of 16




         76.       Answering Paragraph 76 of Plaintiff’s Second Amended Complaint, Mack

                   incorporates and adopts paragraphs 1-75 as if repeated word-for-word herein.

         77.       Mack denies the allegations contained in Paragraph 77 of Plaintiff’s Second

                   Amended Complaint.

         78.       The allegations contained in Paragraph 78 of Plaintiff’s Second Amended

                   Complaint are conclusions of law and are therefore denied.

         79.       Mack lacks information or knowledge sufficient to form a belief as to the

                   allegations contained in Paragraph 79 of Plaintiff’s Second Amended Complaint.

         80.       Mack denies the allegations contained in Paragraph 80 of Plaintiff’s Second

                   Amended Complaint.

         81.       Mack denies the allegations contained in Paragraph 81 of Plaintiff’s Second

                   Amended Complaint.

         82.       Answering Paragraph 82 of Plaintiff’s Second Amended Complaint, Mack

                   incorporates and adopts paragraphs 1-81 as if repeated word-for-word herein.

         83.       The allegations contained in Paragraph 83 of Plaintiff’s Second Amended

                   Complaint are conclusions of law and are therefore denied.

         84.       Mack denies the allegations contained in Paragraph 84 of Plaintiff’s Second

                   Amended Complaint.

         85.       Mack denies the allegations contained in Paragraph 85 of Plaintiff’s Second

                   Amended Complaint.

         86.       Mack denies the allegations contained in Paragraph 86 of Plaintiff’s Second

                   Amended Complaint.




4848-7536-4290.1                                   10
          Case 4:16-cv-00713-JM Document 205 Filed 09/18/20 Page 11 of 16




         87.       Mack denies the allegations contained in Paragraph 87 of Plaintiff’s Second

                   Amended Complaint.

         88.       Mack denies the allegations contained in Paragraph 88 of Plaintiff’s Second

                   Amended Complaint.

         89.       Mack denies the allegations contained in Paragraph 89 of Plaintiff’s Second

                   Amended Complaint.

         90.       Mack denies the allegations contained in Paragraph 90 of Plaintiff’s Second

                   Amended Complaint.

         91.       Mack denies the allegations contained in Paragraph 91 of Plaintiff’s Second

                   Amended Complaint.

         92.       Mack denies the allegations contained in Paragraph 92 of Plaintiff’s Second

                   Amended Complaint.

         93.       Mack denies the allegations contained in Paragraph 93 of Plaintiff’s Second

                   Amended Complaint.

         94.       Mack denies the allegations contained in Paragraph 94 of Plaintiff’s Second

                   Amended Complaint.

         95.       All allegations against Mack that are not specifically admitted herein are denied.

         96.       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, the Second

                   Amended Complaint should be dismissed for lack of personal jurisdiction,

                   improper venue, and failure to state facts or a claim upon which relief can be

                   granted.




4848-7536-4290.1                                    11
          Case 4:16-cv-00713-JM Document 205 Filed 09/18/20 Page 12 of 16




         97.       Any injuries or damages sustained by Plaintiff were proximately caused by the

                   negligence of Plaintiff’s decedent or a third party to whom Defendant owes no

                   duty and over whom Defendant exercises no control.

         98.       Defendant adopts all affirmative defenses available to it under the Arkansas

                   Product Liability Act, Ark. Code Ann. § 16-116-101, et. seq.

         99.       Defendant adopts all affirmative defenses available to it under the Arkansas Civil

                   Justice Reform Act of 2003, as amended by Act 1116 of the 2013 Arkansas

                   General Assembly, including the apportionment of fault.

         100.      Some or all of Plaintiff’s claims may be preempted by federal law.

         101.      Plaintiff failed to give notice to Defendant of an alleged breach of warranty before

                   filing suit as required under Ark. Code Ann. § 4-2-607. Therefore, Plaintiff has

                   failed to state a breach of warranty claim for which relief can be granted and his

                   Count II warranty claims should be dismissed under Fed. R. Civ. P. 12(b)(6).

         102.      Plaintiff has failed to state a claim against Mack Trucks under the Arkansas

                   Deceptive Trade Practices Act, and, therefore, Plaintiff’s Count IV claims should

                   be dismissed under Fed. R. Civ. P. 12(b)(6). Specifically, all allegations of a

                   violation of the ADPTA in Count IV are directed toward defendant Volvo Group

                   North America, LLC, not Mack Trucks. Further, Plaintiff has no private cause of

                   action under the ADPTA against this Defendant to the extent any allegations in

                   Count IV can be inferred as pertaining to conduct of this Defendant that is

                   regulated by the U.S. Department of Transportation or other federal or state

                   agency.




4848-7536-4290.1                                    12
          Case 4:16-cv-00713-JM Document 205 Filed 09/18/20 Page 13 of 16




         103.      Plaintiff’s punitive damages claims are unconstitutional and should be dismissed

                   for the following reasons:

                   a) Plaintiff’s Complaint, to the extent it seeks punitive damages, violates the Due

                      Process Clauses and Equal Protection Clauses of the United States and

                      Arkansas Constitutions.

                   b) Plaintiff’s claim for punitive damages cannot be sustained because an award

                      of such damages under Arkansas Model Jury Instructions would be

                      unconstitutional since those instructions do not provide constitutionally

                      adequate standards for determining liability for, or the appropriate amount of

                      punitive damages, which violates Mack’s due process rights guaranteed by the

                      Fourteenth Amendment to the United States Constitution and the Constitution

                      of the State of Arkansas.

                   c) Plaintiff’s claim for punitive damages cannot be sustained because a jury may

                      award punitive damages against Mack under Arkansas law even if Mack has

                      not engaged in intentionally malicious conduct or had no actual knowledge of

                      malicious conduct, in violation of Mack’s due process rights guaranteed by

                      the Fourteenth Amendment to the United States Constitution and the

                      Constitution of the State of Arkansas.

                   d) Plaintiff’s claim for punitive damages cannot be sustained because Arkansas

                      law regarding the standards for determining liability for, and the amount of,

                      punitive damages fails to give Mack prior notice of conduct for which

                      punitive damages may be imposed and are void for vagueness in violation of




4848-7536-4290.1                                   13
          Case 4:16-cv-00713-JM Document 205 Filed 09/18/20 Page 14 of 16




                      Mack’s due process rights guaranteed by the Fourteenth Amendment to the

                      United States Constitution and the Constitution of the State of Arkansas.

                   e) Plaintiff’s claim for punitive damages cannot be sustained because under

                      Arkansas law, a jury award of punitive damages is not subject to post-trial and

                      appellate court review under constitutionally adequate standards to ensure that

                      the award is rationally related to the state’s legitimate goals of deterrence and

                      retribution, which violates Mack’s due process rights guaranteed by the

                      Fourteenth Amendment to the United States Constitution and the Constitution

                      of the State of Arkansas.

                   f) Plaintiff’s claim for punitive damages cannot be sustained because under

                      Arkansas law, a jury award of punitive damages is not subject to post-trial

                      review through an evidentiary hearing that requires the trial court to weigh the

                      excessiveness of the award, in violation of Mack’s due process rights

                      guaranteed by the Fourteenth Amendment to the United States Constitution

                      and the Constitution of the State of Arkansas.

                   g) An award of punitive damages in this case would violate the United States and

                      Arkansas Constitutions to the extent it may award damages to Plaintiff for

                      actions Mack allegedly performed outside of the State of Arkansas.

         Mack requests a trial by jury on all genuine issues of material fact.

         WHEREFORE, having fully answered, Mack Trucks, Inc. prays that the Second

Amended Complaint be dismissed, for costs expended, and all other appropriate relief.




4848-7536-4290.1                                   14
          Case 4:16-cv-00713-JM Document 205 Filed 09/18/20 Page 15 of 16




                   Respectfully submitted, this 18th day of September, 2020.


                                        By: /s/ Franklin P. Brannen, Jr.
                                        Franklin P. Brannen, Jr. (admitted pro hac vice)
                                        Email: Frank.Brannen@lewisbrisbois.com
                                        Charles K. Reed (admitted pro hac vice)
                                        Email: Chuck.Reed@lewisbrisbois.com
                                        LEWIS BRISBOIS BISGAARD & SMITH LLP
                                        1180 Peachtree Street NE
                                        Atlanta, GA 30309
                                        PHONE: 404-348-8585
                                        FAX: 404-467-8845

                                               -and-

                                        Edwin L. Lowther, Jr. (81107)
                                        Email: elowther@wlj.com
                                        WRIGHT LINDSEY JENNINGS LLP
                                        200 W. Capitol Ave., Suite 2300
                                        Little Rock, Arkansas 72201
                                        PHONE: 501-371-0808
                                        FAX: 501-376-9442

                                        Attorneys for Mack Trucks, Inc.




4848-7536-4290.1                                  15
          Case 4:16-cv-00713-JM Document 205 Filed 09/18/20 Page 16 of 16




                                  CERTIFICATE OF SERVICE

I hereby certify that on September 18, 2020, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system, which shall send notification of such filing to the following:

Tab Turner – tab@tturner.com
J. Ray Baxter – raybaxterpa@gmail.com
Jerry M. White – jerry@tturner.com
Damon C. Singleton – damon@tturner.com
J.R. Baxter – jrybaxter@gmail.com
Attorneys for Plaintiff

James M. Simpson, Jr.– simpson@fridayfirm.com
Martin A. Kasten – mkasten@fridayfirm.com
Randall R. Riggs – rriggs@fbtlaw.com
Blake N. Shelby – bshelby@fbtlaw.com
Haley A. Johnston – hjohnston@fbtlaw.com
Attorneys for Defendant Indiana Mills & Manufacturing, Inc.

Melissa Wood
Attorney for Intervenor Municipal League Workers’ Compensation Trust


                                              By: /s/ Franklin P. Brannen, Jr.
                                              Franklin P. Brannen, Jr. (admitted pro hac vice)
                                              Email: Frank.Brannen@lewisbrisbois.com
                                              LEWIS BRISBOIS BISGAARD & SMITH LLP
                                              1180 Peachtree Street NE
                                              Atlanta, GA 30309
                                              PHONE: 404-348-8585
                                              FAX: 404-467-8845
                                              Attorneys for Mack Trucks, Inc.




4848-7536-4290.1                                16
